NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SALVADOR CHAVEZ-GONZALEZ,                        No.   19-71654
AKA Salvador Chavez Salvador, AKA
Salvador Gonzalez Chavez,                        Agency No. A209-406-617

                Petitioner,
                                                 MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 13, 2020**
                                San Francisco, California

Before: McKEOWN and NGUYEN, Circuit Judges, and WHALEY,*** District
Judge.

      Salvador Chavez-Gonzalez, a native and citizen of Mexico, petitions for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Robert H. Whaley, United States District Judge for the
Eastern District of Washington, sitting by designation.
review of a decision by the Board of Immigration Appeals (“BIA”) affirming the

denial by an immigration judge (“IJ”) of his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”) and his

motion for a continuance of his merits hearing to pursue adjustment of status. We

have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.

      1. We do not disturb the agency’s determination that Chavez-Gonzalez is

ineligible for asylum or withholding of removal. The IJ concluded that Chavez-

Gonzalez’s asylum application was time-barred, and the BIA affirmed that

conclusion—noting that he had failed to challenge it on appeal. In his petition for

review to this court, Chavez-Gonzalez again fails to challenge the application of

the time bar to his asylum claim.

      The IJ also found, and the BIA affirmed, that Chavez-Gonzalez’s conviction

for accessory after the fact to murder under California Penal Code (“CPC”) § 32

constituted a particularly serious crime rendering him ineligible for withholding of

removal. See Delgado v. Holder, 648 F.3d 1095, 1101–07 (9th Cir. 2011) (en

banc). Reviewing for abuse of discretion, Konou v. Holder, 750 F.3d 1120, 1127

(9th Cir. 2014), we uphold the agency’s particularly-serious-crime finding.

      The IJ and the BIA properly considered “the nature of the conviction, the

underlying facts and circumstances and the sentence imposed,” Delgado, 648 F.3d

at 1107, and reasonably interpreted the record to find that the offense was so grave


                                         2
and his actions so reprehensible as to constitute a particularly serious crime. As

the IJ summarized, “[t]he bottom line is that three people were shot in cold blood,

while the respondent did nothing but help the murderer escape justice,” and “[t]hat

is a particularly serious crime.” Although Chavez-Gonzalez advances a more

innocuous reading of the record, the agency was not required to accept his

proffered narrative.

      2. Reviewing for substantial evidence, Owino v. Holder, 771 F.3d 527, 531

(9th Cir. 2014), we conclude that the BIA did not err in denying Chavez-Gonzalez

CAT protection. On substantial evidence review, “[e]ven if we might have

reached a conclusion different from that reached by the BIA, we may not reverse

unless we determine that any reasonable factfinder would have been compelled to

reach that conclusion.” Lolong v. Gonzales, 484 F.3d 1173, 1178 (9th Cir. 2007)

(en banc). In light of the absence of past torture of Chavez-Gonzalez in Mexico

and the apparent staleness of the cartel’s interest in targeting him for retribution,

substantial evidence supports the agency’s determination that Chavez-Gonzalez

did not meet his burden to show he would more likely than not be subjected to

torture if he were removed to Mexico. See Shrestha v. Holder, 590 F.3d 1034,

1048 (9th Cir. 2010).

      3. We decline to disturb the agency’s denial of Chavez-Gonzalez’s motion

for a continuance to pursue adjustment of status. The agency detailed several


                                           3
alternative bases for denying the requested continuance, but Chavez-Gonzalez has

presented a substantive challenge to only one of those bases. The agency made

clear that, even if it perceived Chavez-Gonzalez as admissible and eligible for

adjustment of status, it would have denied the continuance nonetheless. Because

the agency analyzed in the alternative whether Chavez-Gonzalez “would be

deserving of a favorable exercise of discretion” as a predicate to adjustment of

status, assuming he were eligible for such relief, and concluded after weighing the

equities that he would not, and because Chavez-Gonzalez failed to challenge that

determination either in his appeal to the BIA or in his petition for review to this

court, the agency’s denial stands.

      4. Finally, we reject Chavez-Gonzalez’s jurisdictional challenge. Our

decisions in Karingithi v. Whitaker, 913 F.3d 1158, 1160 (9th Cir. 2019), and

Aguilar Fermin v. Barr, 958 F.3d 887, 893–95, 895 n.4 (9th Cir. 2020), foreclose

Chavez-Gonzalez’s argument that the absence of time, date, and place information

in his original Notice to Appear prevented jurisdiction from vesting in the

immigration court.

      5. Chavez-Gonzalez’s motion to stay removal (Docket Entry No. 1) is

denied as moot. The temporary stay of removal will expire upon issuance of the

mandate.

      PETITION DENIED.


                                          4